UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   21January 2015 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ ﻿ ﻿ N E W S R E L E A S E 22 January 2015 CRH notes the recent press speculation and confirms that it is in discussions with Lafarge and Holcim regarding the potential acquisition of certain assets being disposed of by Lafarge and Holcim in advance of their proposed merger. While there can be no certainty that these discussions will result in a transaction, if an acquisition was to proceed, it is likely that it would be funded through a combination of existing cash balances, debt and an equity placing. At this stage there can be no certainty that these discussions will lead to any transaction. A further announcement will be made if and when appropriate. Contact CRH at Dublin + Maeve Carton Finance Director Frank Heisterkamp Head of Investor Relations CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE: +353.1.4041000 FAX: +353.1.4041007 E-MAIL: mail@crh.com WEBSITE: www.crh.comRegistered Office, 42 Fitzwilliam Square, Dublin 2, Ireland By:/s/Maeve Carton M. Carton Finance Director
